Opinion by
Dallinger, J.
It was stipulated that certain of the merchandise, consists of atomizers., boxes, bottles, flacons, trays, match'boxes, photo frames, caskets, and corks chiefly used on the table or in the household for utilitarian purposes. The claim at 40 percent under paragraph 339 was therefore sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), Rice v. United *361States (T. D. 49373), and. Abstract 34153 cited. Toilet sets similar to those the subject of Abstract 8950 were held dutiable as follows: the brushes at 45 percent under paragraph 1407, and the mirrors-at 50 percent under paragraph'230.